Citation Nr: 0523237	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  01-08 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus. 
 
2.  Entitlement to service connection for bilateral 
hearing loss. 
 
3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 until 
February 1956.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from July 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles California that 
denied service connection for residuals of bilateral knee 
injury and right tympanic membrane perforation.  By rating 
decision dated in January 2001, service connection was 
additionally denied for tinnitus due to eardrum perforation 
and hearing loss.  A notice of disagreement was received in 
July 2001 and the veteran perfected an appeal.

The veteran was afforded a personal hearing in February 2002 
before the undersigned Board Member sitting at Los Angeles, 
California.  The transcript is of record.  The case was 
remanded for further development in July 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has consistently indicated that he obtained a 
physical examination and/or treatment for his knees within a 
year after discharge from active duty at Fort MacArthur in 
San Pedro, California.  As noted above, this case was 
remanded to by the Board in July 2003 for additional 
development, to include securing medical records from Fort 
MacArthur.  Review of the record reflects, however, that 
there is no document of indicating that the AMC or RO 
attempted to contact Fort MacArthur to request clinical 
information pertaining to the veteran.  The RO did not advise 
the veteran whether or not efforts to secure records were 
successful, as also stipulated in the remand

It is well established that a remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance." Id.  Therefore, it is incumbent upon the 
originating agency to make an attempt o request the cited 
records from Fort MacArthur or its records repository.  

The Board also notes that the veteran indicated on his claim 
received in May 2000 that he had seen a Dr. Blodgett in 1980 
for his eardrums, and a Dr. McAtee in 1985 for his knees.  
There is no indication in the record that these providers 
have been contacted for pertinent records.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC or RO should take the 
appropriate steps to secure copies of 
medical records associated with the 
appellant's claimed examination at Fort 
MacArthur in San Pedro, California (or 
its records repository).  If, the AMC 
or RO is unable to secure same, the RO 
should notify the appellant and (a) 
identify the specific records the AMC 
or RO is unable to obtain; (b) briefly 
explain the efforts that the AMC or RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC or RO with respect to the 
claims.

2.  Take the necessary steps to obtain 
relevant treatment records from Doctors 
Blodgett and McAtee.

3.  After ensuring that all development 
is complete, readjudicate the issues of 
entitlement to service connection for 
bilateral knee disability, bilateral 
hearing loss and tinnitus.  If the 
benefits sought remain denied, issue a 
supplemental statement of the case.  
The case should then be returned to the 
Board if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

